Citation Nr: 0910015	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-11 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 
percent for major depressive disorder.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from July 1983 to August 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Washington, D.C., denying the Veteran's claims.  

The Veteran was scheduled for a Board hearing in Washington, 
D.C. in March 2009.  However, in February 2009, VA received a 
letter from the Veteran requesting that his hearing be 
cancelled.  As such, the Veteran's request for a Board 
hearing has been withdrawn.  


FINDINGS OF FACT

1.  The Veteran's service-connected major depressive disorder 
is manifested by symptoms of depression and anxiety, a 
history of suicidal ideation, sleep impairment, and social 
and occupational impairment; it is not manifested by symptoms 
of gross impairment in thought process or communication, 
delusions or hallucinations, inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, 
disorientation, memory loss, or total occupational and social 
impairment.  

2.  The preponderance of the evidence demonstrates that the 
Veteran is not totally unemployable due to his service-
connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 
percent for major depressive disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.7, 4.126, 4.130, Diagnostic Codes 9434 (2008).  

2.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.340, 
3.341, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter partially satisfying the notice 
requirements under 38 C.F.R. § 3.159(b)(1) was sent to the 
Veteran in December 2004, prior to the initial RO decision 
that is the subject of this appeal.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and information in his 
possession to the RO and informed of the need to show a 
worsening of his disability to establish a claim for an 
increased disability evaluation.  

The Board acknowledges that the above-described letter does 
not fully meet the requirements of Vazquez-Flores and is not 
sufficient as to content and timing, creating a presumption 
of prejudice.  The letter failed to inform the Veteran of the 
specific criteria necessary to establish an increased 
disability rating under the applicable diagnostic codes, and 
it failed to notify the Veteran on how VA determines an 
effective date and a disability rating.  Nonetheless, such 
presumption has been overcome for the reasons discussed 
below.  

In this case, the Veteran was provided with additional 
correspondence regarding what was needed to support his 
claim.  Specifically, the Veteran was provided with an 
additional notice letter in August 2008 that informed the 
Veteran of all of the above criteria.  Further, this letter 
informed the Veteran of the need to contact the medical 
facility if he is unable to report to his soon to be 
scheduled VA examination.  While this letter was not sent 
before the initial RO decision in this matter, the claim was 
subsequently readjudicated, no prejudice has been alleged, 
and none is apparent from the record.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as a statement of the case (SOC) or a 
supplemental statement of the case (SSOC), is sufficient to 
cure a timing defect).  Based on the evidence above, the 
Veteran can be expected to understand from the various 
letters from the RO what was needed to support his claims.

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records and the records of the Veteran's outpatient 
treatment with VA.  VA has also obtained the Veteran's Social 
Security Administration (SSA) records.  Significantly, VA 
received a letter from the Veteran in October 2008 indicating 
that he had no other information or evidence to supply to VA 
in support of his claim.  

Also, the Veteran received VA medical examinations in January 
2005 and August 2005.  VA attempted to provide additional 
assistance to the Veteran by furnishing a medical examination 
in October 2008.  However, the Veteran failed to report to 
this examination, and presently, VA has not received a 
statement of good cause explaining the Veteran's failure to 
report.  Any failure to develop this claim, therefore, rests 
with the Veteran.  The United States Court of Appeals for 
Veterans Claims (the Court) has held that VA's duty to assist 
a claimant in developing the facts and evidence pertinent to 
a claim is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991); see also Caffrey v. Brown, 6 Vet. 
App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  When a claimant fails to report for an examination 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2008).  However, 
since it is unclear from the record whether the Veteran was 
previously provided sufficient notice of this fact, the Board 
will adjudicate the Veteran's claims on the merits based on 
his earlier examinations.  

No further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  


Disability Rating in Excess of 70 Percent for Depression

Relevant Laws and Regulations 

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2008).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period which is 
on appeal, the assignment of staged ratings would be 
permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The General Rating Formula for Mental Disorders, including 
Diagnostic Code 9434, at 38 C.F.R. § 4.130 provides the 
following ratings for psychiatric disabilities.  A 70 percent 
rating contemplates occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behaviour; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV)).  

Scores ranging from 31 to 40 represent some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  

Scores ranging from 41 to 50 illustrate serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

Facts and Analysis

The Veteran contends that he is entitled to a disability 
evaluation in excess of 70 percent for his major depressive 
disorder.  However, the evidence of record establishes that 
the Veteran's disability does not warrant the next-higher 
disability evaluation of 100 percent.  As such, the Veteran's 
claim must be denied.  

At the outset, the Board again notes that the Veteran failed 
to report for his scheduled VA examination of October 2008.  
The Veteran was informed of his failure to report in his 
October 2008 supplemental statement of the case (SSOC).  
Presently, VA has received no communication from the Veteran 
indicating that he failed to report for good cause, or, that 
he wishes to reschedule this examination.  As such, the Board 
will decide the Veteran's claim based on the already existing 
medical evidence of record, and will not be able to consider 
any potentially favorable evidence that would have been 
obtained had the Veteran reported to his most recent 
examination.  

The Veteran underwent a VA psychology assessment in August 
2004.  The Veteran's thought process was found to be within 
normal limits.  He was also noted to have coherent and 
logical speech and to be oriented to person, place and time.  
The Veteran reported no homicidal ideations.  He also denied 
suicidal ideations because he did not want this in his 
medical records.  An Axis I diagnosis of depression was 
assigned with a GAF score of 35.  The Veteran did report some 
thoughts of killing himself during subsequent VA outpatient 
treatment in August 2004 when he reported estrangement from 
his partner.  However, the Veteran denied having such 
thoughts again during September 2004 VA treatment.  

The Veteran was scheduled for a VA psychiatric examination in 
December 2004.  The Veteran failed to report to this 
examination and it was rescheduled for January 2005.  The VA 
psychiatrist noted that the Veteran had been employed as an 
escort with the compensated work therapy (CWT) program since 
December 2004 with no difficulties.  The Veteran was noted to 
be involved in a fairly stable relationship with his 
significant other for approximately 2 years.  He was also 
noted as being adequately groomed with the capability to 
manage his activities of daily living.  The Veteran reported 
that he did not currently have hallucinations, delusions or 
suicidal/homicidal ideation.  The examiner concluded that the 
Veteran's condition appeared to be improving, with no 
evidence of inappropriate behavior or impairment of thought 
process.  The Veteran was assigned a GAF score of 55 which is 
indicative of moderate difficulty in occupational 
performance.  

The Veteran was afforded additional VA examination in August 
of 2005.  According to the psychiatrist, the Veteran had no 
impairment in thought process or communication.  The Veteran 
also reported having no delusions, hallucinations, or current 
suicidal or homicidal ideations.  It was further noted that 
the Veteran previously attempted to kill himself in 2002.  
The psychiatrist concluded that the Veteran did not exhibit 
inappropriate or ritualistic behavior during their session 
and was oriented to person, place and time.  The psychiatrist 
indicated that the Veteran was able to maintain hygiene and 
activities of daily living.  

Finally, the examiner noted that the Veteran engaged in 
social activities and was capable of appropriately 
interacting with others.  The examiner concluded that the 
Veteran's employability was good as he was able to meet work 
demands and responsibilities.  The Veteran was noted to be 
employed at this time.  The examiner assigned a diagnosis of 
major depression, recurrent, moderate, and opined that this 
disability had only a moderate impact on the Veteran's 
employment.  A GAF score of 35 was assigned during this 
examination, which is illustrative of some impairment in 
reality testing or major impairment in work.  

A subsequent VA social work note indicates that the Veteran 
was working for the United States Department of Agriculture 
(USDA) since March 2005, but he was laid off approximately 2 
weeks prior to the date of this note.  The Veteran reported 
in a December 2005 social work note that he had upcoming 
interviews which he felt positive about.  

The record also contains a psychiatric evaluation from 
November 2007 performed for Social Security Administration 
(SSA) benefit purposes.  During this examination, the Veteran 
reported no history of hallucinations or delusions.  The 
examiner found the Veteran's speech to be spontaneous and 
generally coherent.  His memory was noted to be well-
preserved and he was found to be oriented to time, place and 
person.  The examiner concluded that there was no evidence of 
a difficulty in understanding or of a memory impairment that 
could affect his work-related capacities.  In December 2007, 
the SSA issued a decision finding that the Veteran was 
capable of performing the duties of his former position.  

The last medical evidence of record referencing the Veteran's 
psychiatric condition is a December 2007 VA clinic note from 
December 2007.  The Veteran was issued a 2-question 
depression screening in which the Veteran indicated that he 
did not feel at all down, depressed or hopeless in the prior 
2 weeks.  The Veteran's depression screening was found to be 
negative.  It was noted that the Veteran was still on 
antidepressants, but his condition had improved since he 
stopped drinking alcohol.  

Based on the above evidence, the Board finds that at no time 
since filing his claim has the Veteran been entitled to the 
highest disability evaluation of 100 percent for his service-
connected major depressive disorder.  As was previously 
noted, an evaluation of 100 percent rating contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behaviour; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

The Veteran has consistently been found to have no impairment 
of thought process or communication.  Likewise, the Veteran 
has denied experiencing delusions or hallucinations 
throughout the pendency of his claim for an increased rating.  
The Veteran was noted to have an ability to maintain personal 
hygiene and manage his activities of daily living.  Also, 
according to the August 2005 VA examination, the Veteran 
exhibited no inappropriate behavior with no impairment of 
memory.  The Veteran has always been found to be oriented to 
time, place and person.  

Also, a 100 percent disability evaluation envisions a Veteran 
with total occupational and social impairment.  According to 
the August 2005 VA examination, the Veteran engaged in social 
activities and had only a moderate impairment in his 
employment abilities.  As such, the Veteran's major 
depressive disorder does not satisfy any of the criteria 
necessary for the highest disability rating of 100 percent.  
Therefore, the Board finds that the Veteran's major 
depressive disorder is better characterized as 70 percent 
disabling.  

The Board recognizes that the Veteran was assigned a GAF 
score of 35 during the August 2005 VA examination, which is 
illustrative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  However, it is noted that, while certainly 
relevant in determining the proper evaluation to assign for a 
veteran's psychiatric disorder, GAF scores alone are not 
controlling in doing so; the Board must look to the actual 
symptomatology described by the medical examiners.  Doing so 
reveals no justification in the evidence of record that would 
support a disability rating of 100 percent.  Again, in the 
August 2005 VA examination in which the GAF score of 35 was 
indicated, the examiner also noted that the Veteran's social 
impairment was moderate, rather than total as required for a 
100 percent disability evaluation.  

The Board has also considered the testimony provided by the 
Veteran in this case.  In the Veteran's June 2005 notice of 
disagreement, the Veteran indicated that he believes his 
condition may impair his ability to maintain independence in 
the future, but that he presently preferred to work as long 
as he was able.  This statement suggests that the Veteran 
believes he is presently employable.  Further, the fact that 
the Veteran may one day achieve further impairment is not a 
valid reason to grant an increased disability rating 
representing total impairment at the present time.  The 
Veteran is free to file a claim in the future when the 
evidence suggests that this impairment has become a reality.  
However, at the present time, as suggested by the medical 
evidence of record, the Veteran is not 100 percent disabled 
because of his depression.  

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has considered whether a 
staged rating is appropriate.  However, in the present case, 
the Veteran's symptoms remained consistent throughout the 
course of the period of the appeal, and as such, staged 
ratings are not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to a disability rating in excess of 70 percent for major 
depressive disorder must be denied.

Finally, the rating schedule represents as far as 
practicable, the average impairment of earning capacity.  
Ratings will generally be based on average impairment.  38 
C.F.R. § 3.321(a), (b) (2008).  To afford justice in 
exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's symptoms associated with his service-connected 
major depressive disorder cause depression and anxiety, 
periodic suicidal ideation, sleep impairment, and social and 
occupational impairment.  However, such impairment is 
contemplated by the rating criteria.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9434. The rating criteria reasonably describe 
the Veteran's disability.  Referral for consideration of an 
extraschedular rating is, therefore, not warranted.

Entitlement to TDIU Benefits

Relevant Laws and Regulations

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  

To meet the requirement of "one 60 percent disability" or 
"one 40 percent disability," the following will be 
considered as one disability: (1) disability of one or both 
lower extremities, including the bilateral factor, if 
applicable; (2) disabilities resulting from one common 
etiology; (3) disabilities affecting a single body system; 
(4) multiple injuries incurred in action; and (5) multiple 
disabilities incurred as a prisoner of war.  Id.  

In addition to the foregoing, there must be evidence that the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  Id.  Marginal employment is not 
considered substantially gainful employment.  Id.  A total 
disability rating may also be assigned pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b) for veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a).  

Facts and Analysis

In the present case, the Veteran is service-connected for 
major depressive disorder (rated as 70 percent disabling), 
HIV-related illness (rated as 30 percent disabling), and 
bilateral peripheral neuropathy of the lower extremities 
(with each extremity rated as 10 percent disabling).  His 
combined disability rating is 80 percent. 

Based on the above, the Veteran meets the thresholds for an 
award of TDIU as set forth under 38 C.F.R. § 4.16(a).  
However, in addition to meeting this threshold requirement, 
there must be evidence that the disabled person is unable to 
secure or follow a substantially gainful occupation.  38 
C.F.R. § 4.16(b).  As discussed below, the evidence does not 
demonstrate that the Veteran is unable to secure employment, 
and TDIU benefits are not warranted.  

According to August 2004 VA psychiatric treatment records, 
the Veteran was unemployed at this time.  These records do 
not indicate the reason for the Veteran's employment.  During 
a January 2005 VA psychiatric examination, the Veteran was 
noted to be working with the CWT program as an escort.  In 
April 2005, the January 2005 psychiatrist filed an addendum 
noting that the Veteran was working for the CWT program 
because he was unemployed due to the symptoms of his service-
connected mental illness.  

The Veteran was afforded additional VA examination in August 
2005.  According to the examiner, the Veteran's employability 
was good, as his mental disorder only resulted in moderate 
impairment.  The examiner noted that the Veteran would be 
able to meet work demands and responsibilities.  

Likewise, the Veteran was found to be employable during a 
November 2007 psychiatric evaluation for SSA benefits.  
According to this examination, the Veteran exhibited no 
evidence of a difficulty in understanding or of a memory 
impairment that could affect his work-related capacities.  As 
such, the SSA issued a decision in December 2007 finding that 
the Veteran was capable of performing the duties of his 
former position.  

The above evidence does not demonstrate that the Veteran is 
totally unemployable as a result of his service-connected 
major depressive disorder.  The Board recognizes that the 
April 2005 VA addendum noted that the Veteran was currently 
unemployed because of his mental health disorder.  However, 
the examiner did not suggest that the Veteran would be unable 
to obtain gainful employment in the future due to his mental 
disorder.  Further, the subsequent medical evidence of record 
consistently indicates that the Veteran's mental disorder did 
not result in total unemployability.  

The evidence of record also does not demonstrate that the 
Veteran's major depressive disorder, when considered in 
conjunction with the Veteran's additional service-connected 
disorders, results in total unemployability.  According to 
the December 2007 SSA decision, the Veteran's HIV had not 
resulted in any severe organ or tissue damage.  Also, the 
Veteran had good motion of his joints with good muscle 
strength.  The SSA report concluded that the Veteran could 
sit, stand and walk without assistance and was able to 
perform simple, less complex tasks.  The SSA noted that the 
Veteran was previously employed as a mail clerk which was 
something the Veteran could still do.  As such, it does not 
appear that the Veteran's HIV or peripheral neuropathy of the 
lower extremities has resulted in total unemployability 
either.  

Finally, the Board again finds that the testimony provided by 
the Veteran supports the above findings.  According to the 
Veteran's June 2005 notice of disagreement, the Veteran 
indicated that he believed his condition may impair his 
ability to maintain independence in the future, but that he 
presently preferred to work as long as he was able.  This 
suggests that the Veteran himself did not think he was 
totally unemployable as of this time.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to TDIU benefits must be denied.


ORDER

Entitlement to a disability rating in excess of 70 percent 
for major depressive disorder is denied.  

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU) is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


